Case 2:19-cv-00635-MWF-MAA Document 1 Filed 01/28/19 Page 1 of 25 Page ID #:1




   1   DARRYL J. HOROWITT, #100898
       dhorowitt@ch-law.com
   2   SHERRIE M. FLYNN, # 240215
       sflynn@ch-law.com
   3   CRAIG A. TRISTAO, #256528
       ctristao@ch-law.com
   4   COLEMAN & HOROWITT, LLP
       Attorneys at Law
   5   499 W. Shaw Avenue, Suite 116
       Fresno, California 93704
   6   Telephone: (559) 248-4820
       Facsimile: (559) 248-4830
   7
   8   Attorneys for REFUGE RECOVERY
   9
  10                        UNITED STATES DISTRICT COURT
  11                       CENTRAL DISTRICT OF CALIFORNIA
  12
  13   REFUGE RECOVERY, a California             Case No.
       nonprofit public benefit corporation,
  14                                             COMPLAINT FOR
                           Plaintiff,
  15                                                  1. Breach of Fiduciary Duty;
       vs.
  16                                                  2. Declaratory Relief – Copyright;
       NOAH LEVINE, an individual;
  17   REFUGE RECOVERY HOUSE, LLC,                    3. Trademark – False Designation
       a California limited liability company;           of Origin;
  18   REFUGE RECOVERY CLINICAL
       SERVICES, LLC, a California limited            4. Declaratory Relief – Ownership
  19   liability company; REBEL SAINTS                   of Trademarks;
       MEDITATION SOCIETY dba
  20   REFUGE RECOVERY RETREATS a                     5. Unfair Business Practices;
       Washington nonprofit corporation; and
  21   DOES 1 through 10, inclusive,                  6. Infringement       of        State
                                                         Trademark.
  22                       Defendants.
                                                        DEMAND FOR JURY TRIAL
  23
  24
             Plaintiff REFUGE RECOVERY, a California non-profit public benefit
  25
       corporation, alleges as follows:
  26
                                          PARTIES
  27
             1.     Plaintiff, REFUGE RECOVERY (“Plaintiff”), is a California
  28
       nonprofit organization organized under the Nonprofit Public Benefit Corporation

                                          COMPLAINT
Case 2:19-cv-00635-MWF-MAA Document 1 Filed 01/28/19 Page 2 of 25 Page ID #:2




   1   Law for charitable purposes. Specifically, Plaintiff is organized to provide
   2   support for people suffering from all forms of addiction by offering various
   3   resources for recovery. Plaintiff’s principal place of business is 177 Park Avenue,
   4   Suite 200, San Jose, California, 95113.
   5         2.      Defendant NOAH LEVINE (“Levine”) is a resident of Los Angeles,
   6   California.
   7         3.      Defendant    REFUGE      RECOVERY         HOUSE,     LLC     (“Refuge
   8   Recovery House”) is a California limited liability company, organized under the
   9   laws of California. Levine is its sole member. Its business address is listed with
  10   the Secretary of State of the State of California as, and Plaintiff is informed and
  11   believes, and alleges thereon that, its principal place of business is, 2516 Lincoln
  12   Blvd., Venice, California, 90291.
  13         4.      Defendant REFUGE RECOVERY CLINICAL SERVICES, LLC
  14   (“Refuge Recovery Services”) is a California limited liability company, organized
  15   under the laws of California. Levine is its sole member and its business address is
  16   listed with the Secretary of State of the State of California as, and Plaintiff is
  17   informed and believes, and alleges thereon that, its principal place of business is,
  18   4302 Melrose Avenue, Suite 5C, Los Angeles, California, 90029.
  19         5.      Plaintiff is informed and believes, and alleges thereon that Defendant
  20   REBEL SAINTS MEDITATION SOCIETY doing business as REFUGE
  21   RECOVERY RETREATS (“Refuge Recovery Retreats”), is a Washington
  22   nonprofit corporation with its principal place of business located at 518
  23   Broadway, Seattle, Washington; Plaintiff is further informed and believes, and
  24   alleges thereon, that Refuge Recovery Retreats          does business within the
  25   jurisdiction of this Court, including by selling tickets to residents of the State of
  26   California, County of Los Angeles, to purported “Refuge Recovery Retreats”.
  27   ///
  28   ///

                                                2
                                            COMPLAINT
Case 2:19-cv-00635-MWF-MAA Document 1 Filed 01/28/19 Page 3 of 25 Page ID #:3




   1                             JURISDICTION AND VENUE
   2          6.    This court has subject matter jurisdiction in this matter pursuant to
   3   15 U.S.C. § 1121(a), 28 U.S.C. §§ 1331, 1338(a) and (b) as the claim for false
   4   origination arises under the trademark laws of the United States.
   5          7.    This court also has subject matter jurisdiction as, Plaintiff seeks a
   6   declaratory judgment pursuant to the Declaratory Judgment Act, 28 U.S.C.
   7   §2201, as discussed in detail below, an actual, substantial, and continuing
   8   justiciable controversy exists between Plaintiff and Defendants Refuge Recovery
   9   House and Levine that requires a declaration of rights by this court.
  10          8.    This court has personal jurisdiction over Levine, Refuge Recovery
  11   House, and Refuge Recovery Services, because their principal places of business
  12   are located within the jurisdiction of this court, and has personal jurisdiction over
  13   Refuge Recovery Retreats as it conducts business within the jurisdiction of this
  14   court and maintains contacts within this forum so as to warrant jurisdiction.
  15          9.    This court also has supplemental jurisdiction over Plaintiff’s claims
  16   for Breach of Fiduciary Duty and violation of the California Business &
  17   Professions Code under 28 U.S.C. § 1367(a).
  18          10.   Venue is proper under 28 U.S.C. Section 1391 because Levine
  19   resides within this District, because Refuge Recovery House’s principal place of
  20   business is located within this District, the principal places of businesses of
  21   Refuge Recovery House and Refuge Recovery Services are located within this
  22   District, Refuge Retreats conducts business within this district, and a substantial
  23   part of the events or omissions giving rise to the claims have occurred within this
  24   District.
  25   ///
  26   ///
  27   ///
  28   ///

                                                3
                                            COMPLAINT
Case 2:19-cv-00635-MWF-MAA Document 1 Filed 01/28/19 Page 4 of 25 Page ID #:4




   1                                        FACTS
   2   A.    Defendant Levine
   3         11.   Levine is an author and Buddhist teacher who has achieved
   4   recognition by publishing books which instruct readers on the principles of
   5   Buddhism and how they can be used to cope with social stresses and addiction.
   6         12.   Plaintiff is informed, believes, and alleges thereon that between 2003
   7   and 2011, Levine authored, in whole or in part, three (3) books: Dharma Punx,
   8   Against the Stream, and Heart of the Revolution.
   9         13.   Dharma Punx was an autobiographical work, published in June 2003
  10   and led to the creation of approximately 20 small Buddhist communities
  11   throughout the globe.
  12         14.   Against the Stream was published in May 2007, and focused on
  13   Buddhism as a method to escape suffering.
  14         15.   Heart of the Revolution was published in April 2011 and concerns
  15   forgiveness, compassion, and kindness.
  16   B.    Creation of Against the Stream Buddhist Meditation Society
  17         16.   In October 2007, to build upon the success of the book Against the
  18   Stream, Against the Stream Buddhist Meditation Society (“ATS”) was
  19   incorporated as a California nonprofit to help create and sustain communities of
  20   healthy, accountable, wise, and compassionate people; Levine served as a
  21   director.
  22         17.   In 2008, ATS established a meditation center in Los Angeles.
  23         18.   Over the following ten (10) years, ATS grew to have several
  24   locations and employees, including Levine, who became an officer of ATS and
  25   provided various services.
  26   ///
  27   ///
  28   ///

                                              4
                                          COMPLAINT
Case 2:19-cv-00635-MWF-MAA Document 1 Filed 01/28/19 Page 5 of 25 Page ID #:5




   1   C.    The Emergence of “Refuge Recovery” Group Meetings, Collaboration
   2         to Create the “Refuge Recovery” Program and Book, and the Creation
   3         of Plaintiff to Carry Out the “Refuge Recovery” Program
   4         19.    In 2009, as ATS grew, members held meetings to discuss the
   5   principles of Buddhism and how they can be used to overcome spiritual and
   6   personal adversity, including addiction; the meetings among members of ATS
   7   who used the teaching of Buddhism to overcome addiction began to use the term
   8   “Refuge Recovery.” “Refuge Recovery” was adopted by ATS in 2010 to identify
   9   meetings which focused on overcoming addiction and was used in advertising
  10   materials for such meetings and related events.
  11         20.    As the “Refuge Recovery” groups grew and ATS held conferences
  12   on “Buddhism and Recovery” which included discussions on research concerning
  13   the use of mindfulness meditation as part of the recovery process, ATS and
  14   Levine agreed it would be in the best interest of ATS to have ideas that emanated
  15   from the conferences reduced to written form. Levine, an employee of ATS at
  16   the time, developed the idea for a book entitled “Refuge Recovery,” also known
  17   as “Refuge Recovery: a Buddhist Path to Recovering from Addiction,” with the
  18   intent, in part, to raise revenue for a new nonprofit, Plaintiff, so it could develop
  19   and grow the “Refuge Recovery” program using donations solicited by the book.
  20         21.    While employed by ATS, Levine collaborated with others at ATS,
  21   and third parties, to write the nontheistic recovery portion of the book. Levine
  22   also obtained personal stories from third parties regarding their experiences using
  23   the principles of Buddhism to recover from addiction.
  24         22.    Plaintiff is informed and believes and alleges thereon that ATS
  25   created a separate book account within in its internal financial record keeping
  26   system to manage funds expected to be donated for Plaintiff.
  27   ///
  28   ///

                                                5
                                            COMPLAINT
Case 2:19-cv-00635-MWF-MAA Document 1 Filed 01/28/19 Page 6 of 25 Page ID #:6




   1         23.      Plaintiff is informed and believes and alleges thereon that, on or
   2   about March 16, 2011, in anticipation of the book project and to provide
   3   information     on    the   nonprofit     to   be   created,   the   domain   name
   4   www.refugerecovery.org was created by Noah Levine for the benefit of Plaintiff
   5   and its use.
   6         24.      On or about May 30, 2012, ATS filed a Fictitious Business Name
   7   Statement for the name “Refuge Recovery” with the County Clerk of Los
   8   Angeles.
   9         25.      In June 2014, the book, “Refuge Recovery,” was published; although
  10   Levine was employed by ATS while writing the book, and despite the
  11   acknowledgment that it was collaborative effort with persons at ATS and the
  12   inclusion in the book of stories written by eight other individuals, Levine was
  13   identified as the author.
  14         26.      Although Levine was identified as the author, the book provided the
  15   following statement with solicitation for a tax-deductible contribution in
  16   furtherance of the above purpose of the book, i.e., that it would be a source of
  17   revenue for Plaintiff:
  18         “Refuge Recovery is a nonprofit organization. It is our vision and
             intention to build an extensive and comprehensive network of Refuge
  19         Recovery meetings, communities, and treatment options. We are
             actively seeking donations to build treatment centers with both
  20         residential and outpatient services. Our goal is to raise the capital to
             start treatment centers through tax-deductible donations, so that all the
  21         profit that comes from these services can go back into the community
             in the form of reduced rates for residential treatment for those without
  22         insurance coverage, as well as to scholarships to meditation retreats,
             access to outpatient services, and building of the infrastructure of the
  23         nonprofit. Please consider making a tax-deductible donation at
             www.refugerecovery.org.”
  24
  25         27.      The book was immensely popular, and donations were sent to the
  26   nonprofit referenced in it, Plaintiff, which were received and handled by ATS dba
  27   Refuge Recovery until Plaintiff was incorporated.
  28   ///

                                                   6
                                               COMPLAINT
Case 2:19-cv-00635-MWF-MAA Document 1 Filed 01/28/19 Page 7 of 25 Page ID #:7




   1          28.    Plaintiff was incorporated as a domestic nonprofit on February 27,
   2   2015, and ATS dba Refuge Recovery turned over handling of the funds received
   3   for the “Refuge Recovery” program to Plaintiff. Levine served on its board of
   4   directors at this time.
   5          29.    Since its inception, Plaintiff has grown and there are “Refuge
   6   Recovery” groups in 49 states, and at least 660 registered weekly meetings occur.
   7   D.     Levine Obtains the Copyright to the “Refuge Recovery” Book and
   8          Does not Share Proceeds from It with Plaintiff.
   9          30.    Despite acknowledging that the book was a collaborative effort with
  10   ATS, identifying third parties who contributed to the book, and including stories
  11   from third parties concerning their use of the principles of Buddhism in recovery,
  12   the publisher of the book identified Levine as the author and Levine obtained the
  13   Copyright to the book and receives royalty payments from the sale of the book.
  14          31. When questioned as to why he has been identified as the sole author
  15   of the “Refuge Recovery” book, Levine has not refuted that the book was a
  16   collaborative work, but rather has stated the publisher would not have published
  17   or promoted the book if it was identified as a collaborative work with other
  18   anonymous authors.
  19          32. Although the “Refuge Recovery” book serves as a textbook that
  20   would assist persons seeking to apply the principles of Buddhism for addiction
  21   recovery, Plaintiff is unable to promote the book to its members for this purpose,
  22   or any other purpose, as it could be seen as providing a benefit to Levine and
  23   thereby jeopardizing Plaintiff’s nonprofit status.
  24          33. Plaintiff’s Asset Sharing Committee has discussed with Levine how
  25   his holding the copyright to the “Refuge Recovery” book impacts Plaintiff’s
  26   ability to promote the book. Levine recognized the issue and agreed to grant
  27   copyrights rights, specifically derivative rights, to the “Refuge Recovery” book to
  28   Plaintiff so that Plaintiff could promote its use without fear of harm to its

                                                7
                                            COMPLAINT
Case 2:19-cv-00635-MWF-MAA Document 1 Filed 01/28/19 Page 8 of 25 Page ID #:8




   1   nonprofit status, and promised to include a member of Plaintiff’s board of
   2   directors in discussions with the publisher to remove himself as the author.
   3         34.    Levine, however, did not include a member of Plaintiff’s board in a
   4   later discussion he had with the publisher of the book concerning his removal as
   5   the author, and then refused to grant any rights to the “Refuge Recovery” book to
   6   Plaintiff, but intimated he would change his mind if Plaintiff made changes to its
   7   executive leadership. Then, on October 19, 2018, Levine stated he would not
   8   grant any rights in the “Refuge Recovery” book to Plaintiff.
   9          35. By retaining the copyright to the “Refuge Recovery” book for his
  10   personal benefit instead of for Plaintiff, any promotion by Plaintiff of the book
  11   can still be considered as inuring to the benefit of Levine, thereby jeopardizing
  12   Plaintiff’s nonprofit status.
  13   E.    Levine’s Creation of Defendants REFUGE RECOVERY HOUSE,
  14         LLC and REFUGE RECOVERY CLINICAL                    SERVICES, LLC, to
  15         the Detriment of Plaintiff, and Cross-Promotion of the Defendant
  16         Entities with Plaintiff
  17         36.    Although the book “Refuge Recovery” was written by Levine while
  18   he was an employee of ATS, was a collaborative effort with ATS, its members,
  19   and others, the purpose of which was to generate funds for Plaintiff, and despite
  20   knowing that ATS was doing business as Refuge Recovery with the intent to hand
  21   funds and operations of the “Refuge Recovery” program to Plaintiff so it could
  22   develop treatment centers, Levine established the for-profit limited liability
  23   company, Defendant Refuge Recovery House, on February 13, 2014 to conduct
  24   the same business as Plaintiff, and thereafter caused an insert to be placed in the
  25   book to promote Refuge Recovery House.
  26         37.    Despite serving on Plaintiff’s board since its incorporation in
  27   February 2015, Levine continued to promote Defendant Refuge Recovery House,
  28   for the same or substantially similar purposes as Plaintiff, thereby causing

                                               8
                                           COMPLAINT
Case 2:19-cv-00635-MWF-MAA Document 1 Filed 01/28/19 Page 9 of 25 Page ID #:9




   1   consumer confusion as to whether or not Plaintiff and Defendant Refuge
   2   Recovery House were the same or related entities.
   3         38.    Moreover, in March 2015, Levine caused the creation of another
   4   limited liability company, Defendant Refuge Recovery Services, which Plaintiff
   5   is informed and believes, and alleges thereon, was intended to also utilize the
   6   “Refuge Recovery” addiction treatment program, and which wrongly uses
   7   “Refuge Recovery” in its name.
   8         39.    The Defendant Refuge Recovery House maintains a website which
   9   utilizes the “Refuge Recovery” name, but does not attempt to distinguish itself
  10   from Plaintiff, despite informal demands that it so distinguish itself.
  11         40.    In addition to a website, the Defendants also provide material to the
  12   public via social media, such as YouTube, and do not distinguish themselves
  13   from the Plaintiffs on social media.
  14         41.    The creation by Levine of the for-profit Defendants, the conduct of
  15   the Defendants online without stating they are not affiliated with Plaintiff and the
  16   confusion this conduct creates in the public as between Plaintiff and Defendants
  17   harms Plaintiff’s reputation and threatens its tax status as a nonprofit.
  18   F.    Defendant       REFUGE        RECOVERY           HOUSE,       LLC     Obtains
  19         Trademarks for Plaintiff’s Name and Logo.
  20         42.    While on the board for Plaintiff, Levine also caused Defendant
  21   Refuge Recovery House to register two (2) trademarks for REFUGE
  22   RECOVERY. Specifically, Defendant, Refuge Recovery House, on or about
  23   November 22, 2016, obtained trademark registration number 5085888 for
  24   REFUGE RECOVERY in Class 25 for caps and shirts, and in Class 44 for a
  25   number of therapeutic services, including addiction treatment and detoxification
  26   services. On or about July 4, 2017, Defendant also obtained trademark
  27   registration number 5224303 for REFUGE RECOVERY in Class 16 for printed
  28   matter including worksheets, decals and bumper stickers, among other items, and

                                                  9
                                              COMPLAINT
Case 2:19-cv-00635-MWF-MAA Document 1 Filed 01/28/19 Page 10 of 25 Page ID #:10




    1   in
         n Class 41
                  1 for educcational seervices inccluding providing trraining in addiction
    2   trreatment an
                    nd detoxifi
                             fication, am
                                        mong otherr related serrvices.
    3          43.                      demarks Deefendants made falsee represenntations as
                      To obtaiin the trad
    4   to
         o the orig
                  gin and ow
                           wnership of the traademark R
                                                      REFUGE RECOVE
                                                                  ERY. The
    5   November
        N        22, 2016 trademark
                          t         registratioon providedd a “first uuse” date oof January
    6   1, 2013, wh
                  hile the Ju
                            uly 4, 2017
                                      7 trademarkk registratiion providded a differrent “first
    7   use”
        u    date of             oth dates, however, follow the use of REFUGE
                  o March 2014. Bo
    8   RECOVER
        R     RY by Plaiintiff’s predecessor iin interest, ATS, in m
                                                                   materials bbeginning
    9   in
         n 2010 and
                  d its Fictitio
                               ous Busineess Name S
                                                  Statement filed on M
                                                                     May 30, 20112.
   10          44.    In addition to caussing Defenndant Refuuge Recoveery House to obtain
   11   trrademarks with Plaiintiff’s nam
                                        me while he was a board meember, Leevine also
   12   caused Deffendant Reefuge Reco
                                     overy Housse to obtaiin trademaarks for at least one
   13   lo
         ogo associated with Plaintiff.
                             P          Namely,
                                        N       D
                                                Defendant R
                                                          Refuge Reccovery Hoouse holds
   14   trrademarks 5224303 and 5237934 for P
                                            Plaintiff’s tthree jeweels logo, w
                                                                             which has
   15   th
         hree jewelss within a circle
                               c      that connect att the centerr as follow
                                                                           ws:
   16
   17
   18
   19
   20          45.    Defendan
                             nt Refuge Recoveryy House filed for traademarks 886960529
   21   and 86960533 on March
                        M     31,, 2016, claimed a first use date in both file
   22   ap                             d received registratioons as folloows: Noveember 22,
         pplicationss of April 2014, and
   23   2016
        2    for trrademark 5224303
                            5       (serial num
                                              mber 869600529) andd June 13, 2017 for
   24   trrademark 5237934 (serial nu
                                    umber 869960533), as with tthe tradem
                                                                        marks for
   25   REFUGE
        R      RECOVER
               R     RY, the firrst use daates post-ddate Plaintiiff’s predeecessor in
   26   in
         nterest’s usse of the lo
                                ogo.
   27   ///
   28   ///

                                                  100
                                               COMPL
                                                   LAINT
Case 2:19-cv-00635-MWF-MAA Document 1 Filed 01/28/19 Page 11 of 25 Page ID #:11




    1   G.    Levine Diverts $130,000.00 from Plaintiff to Defendant REFUGE
    2         RECOVERY HOUSE, LLC
    3         46.    Plaintiff is informed and believes, and alleges thereon, that prior to a
    4   change of record keeper in 2017, it received $130,000.00 in donations which were
    5   intended to be used by Plaintiff for scholarships to pay the costs of rehabilitation
    6   and treatment for individuals who could not otherwise afford treatment.
    7         47.    Plaintiff is informed, believes, and alleges thereon that, instead of
    8   using the $130,000.00 in funds to provide scholarships to pay for the costs of
    9   rehabilitation and treatment for individuals who could not otherwise afford
   10   treatment, Levine caused the $130,000.00 in funds to be distributed to Defendant
   11   Refuge Recovery House to pay its costs, including employee salaries.
   12   H.    Defendants Levine and Refuge Recovery Retreats’ Wrongful
   13         Conduct       with Respect to the Use of “Refuge Recovery” to Promote
   14         Retreats.
   15         48.    On or about July 19, 2018, Plaintiffs’ former board member, Joseph
   16   Sourhada, sent an email to other members of Plaintiff’s board of directors
   17   announcing the formation of a new entity by Levine, who would receive
   18   assistance from Mr. Sourhada and a Ms. Rachel Savage, to be called “Refuge
   19   Recovery Retreats,” which would provide “official” “Refuge Recovery” retreats
   20   to Plaintiff’s members. Members of Plaintiff’s board later learned that, when the
   21   email was sent, a refugerecoveryretreats.org website had already been created and
   22   Refuge Recovery Retreats was selling reservations for an upcoming event.
   23         49.    Members of Plaintiff’s board of directors resolved to demand that
   24   Levine cease the creation of Refuge Recovery Retreats. A board member
   25   contacted Levine to demand that he cease the creation of Refuge Recovery
   26   Retreats, and stated that “Refuge Recovery,” should not have been nor should be
   27   used in the name of other entities, and stated that if the conduct with respect to the
   28   creation of retreats did not cease Plaintiff would initiate litigation and seek an

                                                11
                                             COMPLAINT
Case 2:19-cv-00635-MWF-MAA Document 1 Filed 01/28/19 Page 12 of 25 Page ID #:12




    1   injunction.
    2          50.    In discussions with members of Plaintiff’s board, Levine agreed to
    3   cease the use of “Refuge Recovery” in retreats and thereafter Refuge Recovery
    4   Retreats began to host meditation retreats lead by Levine without including the
    5   name “Refuge Recovery” in the retreats, but instead using their incorporated
    6   name Rebel Saints Meditation Society.
    7          51.    On or about October 18, 2018, Refuge Recovery Retreats was,
    8   however, again actively engaged in marketing retreats, including retreats which
    9   contain “Refuge Recovery” in the name of the retreats, including for a retreat held
   10   on January 10, 2019, and continues to market future “Refuge Recovery” retreats;
   11   Refuge Recovery Retreats also includes the REFUGE RECOVERY and logo
   12   trademarks on its webpage, but does not represent to members of the public the
   13   retreats are not affiliated with Plaintiff.
   14          52.    This has caused significant confusion in the public as to whether the
   15   retreats put on by Refuge Recovery Retreats are officially connected with
   16   Plaintiff, and confusion as to Levine’s affiliation with Plaintiff causes it harm to
   17   Plaintiff’s reputation.
   18   I.     The Damaged Reputation and Diminished Status of Levine and the
   19          Unfortunate Closure of ATS.
   20          53.    In early 2018, multiple allegations of sexual misconduct by Levine
   21   were reported to the Los Angeles Police Department.
   22          54.    Although charges were not filed against Levine, the allegations
   23   caused a divide amongst several communities, including ATS, which in March
   24   2018 announced it was suspending Levine as a teacher.
   25          55.    As the controversy continued it impacted ATS, which was closely
   26   associated with the persona of Levine, including its ability to fundraise, and ATS
   27   ceased its operations in September, 2018.
   28   ///

                                                  12
                                               COMPLAINT
Case 2:19-cv-00635-MWF-MAA Document 1 Filed 01/28/19 Page 13 of 25 Page ID #:13




    1   J.    The Assignment of ATS’ Rights to “Refuge Recovery” to Plaintiff and
    2         the Assignment to Plaintiff of Rights by Persons Who Wrote Personal
    3         Stories contained in the “Refuge Recovery” Book to Plaintiff .
    4         56.    After ATS ceased operating its centers it assigned any and all rights
    5   it had to “Refuge Recovery” to Plaintiff. A true and correct copy of the
    6   Assignment is attached hereto as Exhibit 1.
    7         57.    Moreover, Plaintiff is informed and believes and alleges thereon that
    8   certain of the eight individuals who provided the personal stories contained in the
    9   book “Refuge Recovery” have not assigned any rights to Levine to use their
   10   stories. Two out of the eight individuals have assigned their rights to the stories
   11   contained in the book to Plaintiff.
   12   K.    Defendants      Infringement      on   Plaintiff’s   Rights,   Likelihood   of
   13         Confusion, and Injury to Plaintiff.
   14         58.    Plaintiff continues to operate, however, it too has been impacted by
   15   the allegations against Levine, which Levine did not immediately disclose to
   16   Plaintiff. Levine has voluntarily left its board.
   17         59.    Despite past representations by Levine that he and Refuge Recovery
   18   House would provide rights in intellectual property regarding the “Refuge
   19   Recovery” book and REFUGE RECOVERY trademarks to Plaintiff, Levine still
   20   holds the copyright to the book “Refuge Recovery” and Refuge Recovery House
   21   still holds trademarks.
   22         60.    As discussed above, Plaintiff is informed and believes and alleges
   23   thereon that the Defendants continue to use the “Refuge Recovery” name to
   24   promote events they are organizing; specifically Levine and Refuge Recovery
   25   Retreats have organized and are organizing retreats in Raleigh, North Carolina,
   26   Arizona, and Washington as official “Refuge Recovery” retreats, and that
   27   Levine’s and Refuge Recovery Retreats use of “Refuge Recovery” to promote
   28   causes consumer confusion as to whether or not Plaintiff is organizing or

                                                 13
                                              COMPLAINT
Case 2:19-cv-00635-MWF-MAA Document 1 Filed 01/28/19 Page 14 of 25 Page ID #:14




    1   affiliated with the events.
    2         61.     As a result of Defendants’ use of “Refuge Recovery” for events not
    3   affiliated with Plaintiff, persons are inquiring as to whether Plaintiff is conducting
    4   the events, and are rebuking Plaintiff as being affiliated with the Defendants,
    5   thereby causing harm to Plaintiff, the goodwill associated with its name, and its
    6   reputation.
    7                             FIRST CLAIM FOR RELIEF
    8                 (Breach of Fiduciary Duty Against NOAH LEVINE)
    9          62. Plaintiff incorporates the allegations contained in paragraphs 1
   10   through 61 as though fully set forth herein.
   11          63. Levine, as a member of the board of Plaintiff, owed Plaintiff
   12   fiduciary duties, including the duty of loyalty, the duty of care, the duty of the
   13   utmost good faith, fairness and honesty, the duty to refrain from abusing his
   14   position of control, the duty to not waste corporate resources, and the duty to not
   15   favor his own interests at the expense of Plaintiff.
   16          64.    Levine breached his fiduciary duties to Plaintiff by, among other
   17   things: (1) converting $130,000.00 from Plaintiff for an undisclosed and improper
   18   use by his for-profit limited liability company, (2) depreciating Plaintiff’s assets,
   19   specifically decreasing the value of Plaintiff’s use and enjoyment of its name and
   20   logo by causing Refuge Recovery House to obtain trademarks for the same and
   21   failing to include Plaintiff in the acquisition of the intellectual property, (3)
   22   refusing to grant Plaintiff rights to the book “Refuge Recovery,” (4) attempting to
   23   use trademarks held by his for profit company to exert control of Plaintiff, (5)
   24   failing to disclose to Plaintiff that he was the subject of criminal allegations made
   25   to the Los Angeles Police Department for over two months despite knowing the
   26   harm that could result to Plaintiff, and (6) usurping the business opportunities of
   27   Plaintiff, including by creating the entity Defendants to engage in the same scope
   28   of work as Plaintiff and conduct “Refuge Recovery” retreats.

                                                14
                                             COMPLAINT
Case 2:19-cv-00635-MWF-MAA Document 1 Filed 01/28/19 Page 15 of 25 Page ID #:15




    1           65. The wrongful conduct particularized herein was not due to an honest
    2   error in judgment, but rather to Levine’s intentional misconduct, gross
    3   mismanagement, bad faith and/or reckless disregard for the rights and interests of
    4   Plaintiff, and for acting without reasonable and ordinary care which he owed
    5   Plaintiff.
    6           66. As a direct and proximate result of Levine’s willful and malicious
    7   actions, Plaintiff has been damaged in an amount according to proof.
    8                           SECOND CLAIM FOR RELIEF
    9                    (Declaratory Relief Against NOAH LEVINE)
   10          67.   Plaintiff incorporates the allegations contained in paragraphs 1
   11   through 61 as though fully set forth herein.
   12          68.   An actual controversy has arisen and now exists between Plaintiff
   13   and Levine concerning their respective rights and duties with respect to the book
   14   Refuge Recovery, Plaintiff contends Levin collaborated with ATS doing business
   15   as Refuge Recovery, and that as the nonprofit “Refuge Recovery” identified in
   16   the book and as the assignee of rights to the book from ATS, Plaintiff is a
   17   coauthor of the book and a co-owner of rights to the book Levine purports to hold
   18   solely as his own, or, in the alternative Levine wrote the book “Refuge Recovery”
   19   as an employee of ATS and therefore it was written as a works made for hire.
   20          69.   Plaintiff desires a judicial determination of its rights to the
   21   authorship and copyrights to the book “Refuge Recovery” and a declaration as to
   22   whether ATS is co-author of the book and as ATS’ assignee Plaintiff is a co-
   23   author of the book, or, in the alternative, whether Levine performed work on the
   24   book as a works made for hire for ATS doing business as Refuge Recovery, and
   25   that as the assignee of (1) ATS’ rights to the book and (2) the assignee of
   26   individuals who provided their personal stories for the book, Plaintiff holds all
   27   rights to the book purportedly held by Levine.
   28   ///

                                               15
                                            COMPLAINT
Case 2:19-cv-00635-MWF-MAA Document 1 Filed 01/28/19 Page 16 of 25 Page ID #:16




    1         70.    A judicial declaration is necessary and appropriate at this time under
    2   the circumstances in order that Plaintiff may ascertain its rights and duties with
    3   respect to the book “Refuge Recovery.”
    4                            THIRD CLAIM FOR RELIEF
    5                       (Trademark – False Designation of Origin
    6                   Against REFUGE RECOVERY HOUSE, LLC)
    7         71.    Plaintiff incorporates the allegations contained in paragraphs 1
    8   through 61 as though fully set forth herein.
    9         72.    Defendant Refuge Recovery House, by falsely designating the origin
   10   of Plaintiff’s intellectual property as its own and thereafter using it in commerce
   11   in connection with the sale, distribution, or advertising of goods based on the
   12   “Refuge Recovery” program and which use “Refuge Recovery” as a title, without
   13   the consent of Plaintiff, has caused, is likely to cause, and will continue to cause
   14   confusion or mistake, and to deceive customers interested in the nonprofits
   15   “Refuge Recovery” approach to treatment of addiction, all in violation of 15
   16   U.S.C. § 1125(a).
   17         73.    As a direct and proximate cause of Defendant Refuge Recovery
   18   House’s actions in violation of 28 U.S.C. § 1125(a), Plaintiff has suffered
   19   damages in an amount according to proof at the time of trial.
   20         74.    The action of Refuge Recovery House in regards to the
   21   misrepresentation and fraud as to the origin and use of “Refuge Recovery”, and
   22   its continuing use of “Refuge Recovery” in a way it knows will cause harm to
   23   Plaintiff is malicious, willful and intentional conduct engaged in with conscious
   24   disregard of the rights of Plaintiff, justifying an award of exemplary and punitive
   25   damages in an amount to be proven at trial.
   26         75.    The actions on the part of Refuge Recovery House have caused and
   27   will continue to cause Plaintiff irreparable injury and harm if not enjoined.
   28   ///

                                                16
                                             COMPLAINT
Case 2:19-cv-00635-MWF-MAA Document 1 Filed 01/28/19 Page 17 of 25 Page ID #:17




    1                          FOURTH CLAIM FOR RELIEF
    2            (Declaratory Relief that Plaintiff is the Owner of Trademarks)
    3                  (Against REFUGE RECOVERY HOUSE, LLC)
    4          76.   Plaintiff incorporates the allegations contained in paragraphs 1
    5   through 61 as though fully set forth herein.
    6          77.   An actual controversy has arisen and now exists between Plaintiff
    7   and Refuge Recovery House concerning their respective rights and duties with
    8   respect to ownership of the trademarks for “Refuge Recovery” and the logo,
    9   Plaintiff contends that is the rightful owner of the trademarks, that Defendant
   10   Refuge Recovery House holds the trademarks in constructive trust for Plaintiff,
   11   and Defendant Refuge Recovery House must assign its rights to the trademarks to
   12   Plaintiff.
   13          78.   Plaintiff desires a judicial determination of its rights to the
   14   trademarks and a declaration as to whether it holds all rights to the trademarks.
   15          79.   A judicial declaration is necessary and appropriate at this time under
   16   the circumstances in order that Plaintiff may ascertain its rights and duties with
   17   respect to the trademarks.
   18                            FIFTH CLAIM FOR RELIEF
   19        (Unfair Business Practices – Cal. Bus. & Profs. Code section 17200)
   20      (Against REFUGE RECOVERY HOUSE, LLC, REFUGE RECOVERY
   21    CLINICAL SERVICES, LLC, and REBEL SAINTS MEDITATION DBA
   22                        REFUGE RECOVERY RETREATS)
   23          80.   Plaintiff incorporates the allegations contained in paragraphs 1
   24   through 61 as though fully set forth herein.
   25          81.   Defendants Refuge Recovery House, Refuge Recovery Services, and
   26   Refuge Recovery Retreats conduct business in the State of California and Plaintiff
   27   is informed and believes that Defendant Refuge Recovery Services, although it
   28   has ceased business operations, continues to exist and hold funds from when it

                                               17
                                            COMPLAINT
Case 2:19-cv-00635-MWF-MAA Document 1 Filed 01/28/19 Page 18 of 25 Page ID #:18




    1   operated.
    2          82.    California Business & Professions Code § 17200 prohibits any
    3   unlawful, unfair or fraudulent business act or practice.
    4          83.    The actions of Refuge Recovery House, Refuge Recovery Services,
    5   and Refuge Recovery Retreats in intentionally and falsely holding themselves out
    6   as affiliated with Plaintiff, a nonprofit, confused and confuses individuals into
    7   thinking they are financially supporting and otherwise endorsing Plaintiff, a
    8   nonprofit, when in fact they are not, this conduct for money and publicity
    9   constitutes an unfair and/or fraudulent business practice under California
   10   Business & Professions Code § 17200.
   11          84.    The actions of Refuge Recovery House, Refuge Recovery Services,
   12   and Refuge Recovery Retreats in engaging in the acts described hereinabove,
   13   constitute an unfair and/or fraudulent business practice under California Business
   14   & Professions Code § 17200.
   15          85.    The actions of Refuge Recovery House, Refuge Recovery Services,
   16   and Refuge Recovery Retreats, as alleged herein, create a likelihood to deceive
   17   and confuse members of the general public who are interested in supporting
   18   Plaintiff, a nonprofit, and causes irreparable and substantial harm to Plaintiff and
   19   its reputation.
   20          86.    As a direct and proximate cause of Refuge Recovery House, Refuge
   21   Recovery Services, and Refuge Recovery Retreats’ violation of California
   22   Business & Professions Code § 17200, Plaintiff has lost money and suffered
   23   injury in fact and damages in the form of lost revenue, fees, and other costs,
   24   which Refuge Recovery House and Refuge Recovery Services are required to
   25   disgorge, in an amount according to proof.
   26          87.    The actions of Refuge Recovery House and Refuge Recovery
   27   Services described herein, in violation of California Business & Professions Code
   28   § 17200, were malicious, willful and intentional, and done in conscious disregard

                                                18
                                             COMPLAINT
Case 2:19-cv-00635-MWF-MAA Document 1 Filed 01/28/19 Page 19 of 25 Page ID #:19




    1   of the rights of Plaintiff, justifying an award of exemplary and punitive damages
    2   in an amount to be proven at trial
    3                             SIXTH CLAIM FOR RELIEF
    4                         (Common Law Trademark Infringement)
    5     (Against REFUGE RECOVERY HOUSE, LLC, REFUGE RECOVERY
    6    CLINICAL SERVICES, LLC, and REBEL SAINTS MEDITATION DBA
    7                          REFUGE RECOVERY RETREATS)
    8         88.     Plaintiff incorporates the allegations contained in paragraphs 1
    9   through 61 as though fully set forth herein.
   10         89.     Plaintiff’s predecessor in interest, ATS dba Refuge Recovery, used
   11   the REFUGE RECOVERY mark and logo earlier than Defendants Refuge
   12   Recovery House, Refuge Recovery Services, and Refuge Recovery Retreats, and
   13   has continuously, used the same.
   14         90.     Defendants Refuge Recovery House, Refuge Recovery Services, and
   15   Refuge Recovery Retreats, have, as set forth above, wrongly used Plaintiff’s
   16   trademarks subsequent to Plaintiff’s predecessor in interest’s use of the
   17   trademarks.
   18         91.     As discussed above, there is a likelihood of confusion in the minds
   19   of the public that Defendants Refuge Recovery House, Refuge Recovery
   20   Services, and Refuge Recovery Retreats businesses are the same as, or affiliated
   21   with, Plaintiff’s business.
   22         92.     The actions of Defendants Refuge Recovery House, Refuge
   23   Recovery Services, and Refuge Recovery Retreats, described herein, were
   24   malicious, willful and intentional, and done in conscious disregard of the rights of
   25   Plaintiff, justifying an award of exemplary and punitive damages in an amount to
   26   be proven at trial.
   27   ///
   28   ///

                                                19
                                             COMPLAINT
Case 2:19-cv-00635-MWF-MAA Document 1 Filed 01/28/19 Page 20 of 25 Page ID #:20




    1                          SEVENTH CLAIM FOR RELIEF
    2                             (Common Law Conversion)
    3         (Against NOAH LEVINE, REFUGE RECOVERY HOUSE, LLC and
    4                REFUGE RECOVERY CLINICAL SERVICES, LLC)
    5          93.   Plaintiff incorporates the allegations contained in paragraphs 1
    6   through 61 as though fully set forth herein.
    7          94.   Plaintiff is, and all times relevant herein was, the owner or otherwise
    8   was entitled to possession of donations in an amount not less than $130,000.00.
    9          95.   Plaintiff is informed and believes, and alleges thereon, Levine
   10   intentionally exerted control over the above referenced donations in contradiction
   11   of Plaintiff’s rights to the donations and thereby converted the same by diverting
   12   the donations to Refuge Recovery House for Refuge Recovery House to use for
   13   its own benefit and/or for the benefit of Levine as the sole member of Refuge
   14   Recovery House and Refuge Recovery Services.
   15          96.   Plaintiff is informed and believes, and alleges thereon, Refuge
   16   Recovery House and/or Refuge Recovery Services accepted the donations
   17   converted from Plaintiff by Levine, with knowledge that the donations were to be
   18   used for the benefit of Plaintiff, and while the donations were in its possession
   19   improperly used the funds for its own benefit and/or the benefit of its sole
   20   member, and thereby further converted the donations.
   21          97.   As a result of Levine’s, Refuge Recovery House’s, and Refuge
   22   Recovery Services’ acts of conversion, Plaintiff has been damaged in an amount
   23   to be proven at trial, including all compensatory damages.
   24          98.   The actions of Levine, Refuge Recovery House and Refuge
   25   Recovery Services, described herein, were malicious, willful and intentional, and
   26   done in conscious disregard of the rights of Plaintiff, justifying an award of
   27   exemplary and punitive damages in an amount to be proven at trial.
   28   ///

                                               20
                                            COMPLAINT
Case 2:19-cv-00635-MWF-MAA Document 1 Filed 01/28/19 Page 21 of 25 Page ID #:21




    1                                        PRAYER
    2          WHEREFORE, Plaintiff prays for judgment against defendants, and each
    3   of them, as follows:
    4          As to the First Claim for Relief:
    5          1.     For actual and compensatory damages in an amount according to
    6   proof at the time of trial;
    7          As to the Second Claim for Relief:
    8          1.     A declaration that Plaintiff is a coauthor of the book “Refuge
    9   Recovery” or, in the alternative, that Levine performed work on the book “Refuge
   10   Recovery” as a works made for hire for ATS and that Plaintiff, as the assignee of
   11   ATS holds all rights currently held by Levine to the intellectual property affiliated
   12   with “Refuge Recovery,” including the copyright for the book “Refuge
   13   Recovery;”
   14          2.     For the issuance of a preliminary and permanent injunction that
   15   enjoins Levine from:
   16                 a.     Using or profiting from Plaintiff’s intellectual property,
   17   including the book “Refuge Recovery;”
   18                 b.     Advertising, selling, listing, promoting, displaying, offering
   19   for sale or shipping, or taking any steps to advertise, sell, list, promote, display,
   20   offer for sale or ship, any product or service that uses Plaintiff’s intellectual
   21   property, including the book “Refuge Recovery”;
   22                 d.     Inducing, assisting or abetting any other person or entity in
   23   engaging in or performing any of the activities proscribed in the paragraphs
   24   above; and,
   25                 e.     Engaging in any further infringement on Plaintiff’s intellectual
   26   property, including its rights to the book “Refuge Recovery”.
   27          As to the Third Claim for Relief:
   28          1.     For actual and compensatory damages in an amount according to

                                                21
                                             COMPLAINT
Case 2:19-cv-00635-MWF-MAA Document 1 Filed 01/28/19 Page 22 of 25 Page ID #:22




    1   proof at the time of trial;
    2            2.    For interest on general damages at the rate of 10% per annum in an
    3   amount according to proof at the time of trial;
    4            3.    For exemplary and punitive damages in an amount to be proven at
    5   trial;
    6            4.    For an order to recall, impound and destroy all goods, advertising or
    7   other items infringing the Plaintiff’s marks pursuant to 15 U.S.C. § 1118, or
    8   otherwise; and,
    9            5.    For the issuance of a preliminary and permanent injunction that
   10   enjoins Defendant Refuge Recovery House, including all partners, offices, agents,
   11   servants, employees, attorneys, subsidiaries and successors-in-interest from:
   12                  a.    Using Plaintiff’s “Refuge Recovery” marks or any mark that is
   13   confusingly similar to Plaintiff’s, whether alone or in combination with any other
   14   words or symbols;
   15                  b.    Advertising, selling, listing, promoting, displaying, offering
   16   for sale or shipping, or taking any steps to advertise, sell, list, promote, display,
   17   offer for sale or ship, any product or service with the “Refuge Recovery” mark;
   18                  c.    Inducing, assisting or abetting any other person or entity in
   19   engaging in or performing any of the activities proscribed in the paragraphs
   20   above; and,
   21                  d.    Engaging in any further infringement.
   22            As to the Fourth Claim for Relief:
   23            1.    A declaration that Plaintiff is the owner of the trademarks and logo,
   24   and that Refuge Recovery House holds all rights to the trademarks for “Refuge
   25   Recovery” in trust for Plaintiff;
   26            2.    For the issuance of a preliminary and permanent injunction that
   27   enjoins Defendant Refuge Recovery House including all partners, offices, agents,
   28   servants, employees, attorneys, subsidiaries and successors-in-interest from:

                                                 22
                                              COMPLAINT
Case 2:19-cv-00635-MWF-MAA Document 1 Filed 01/28/19 Page 23 of 25 Page ID #:23




    1                 a.    Using Plaintiff’s REFUGE RECOVERY marks or any mark
    2   that is confusingly similar to Plaintiff’s, whether alone or in combination with any
    3   other words or symbols;
    4                 b.    Advertising, selling, listing, promoting, displaying, offering
    5   for sale or shipping, or taking any steps to advertise, sell, list, promote, display,
    6   offer for sale or ship, any product or service with the REFUGE RECOVERY
    7   mark;
    8                 c.    Inducing, assisting or abetting any other person or entity in
    9   engaging in or performing any of the activities proscribed in the paragraphs
   10   above; and,
   11                 d.    Engaging in any further infringement.
   12           As to the Fifth Claim for Relief:
   13           1.    For an order that defendants, Refuge Recovery House, Refuge
   14   Recovery Services and Rebel Saints Meditation Society dba Refuge Recovery
   15   Retreats, disgorge all revenue and profits earned from the sale of any products or
   16   services that bore Plaintiff’s marks;
   17           2.    For the issuance of a preliminary and permanent injunction that
   18   enjoins Defendants Refuge Recovery House, Refuge Recovery Services, and
   19   Refuge Recovery Retreats, including all partners, offices, agents, servants,
   20   employees, attorneys, subsidiaries and successors-in-interest from:
   21                 a.    Using Plaintiff’s REFUGE RECOVERY marks or any mark
   22   that is confusingly similar to Plaintiff’s, whether alone or in combination with any
   23   other words or symbols;
   24                 b.    Advertising, selling, listing, promoting, displaying, offering
   25   for sale or shipping, or taking any steps to advertise, sell, list, promote, display,
   26   offer for sale or ship, any product or service with the REFUGE RECOVERY
   27   mark;
   28   ///

                                                   23
                                                COMPLAINT
Case 2:19-cv-00635-MWF-MAA Document 1 Filed 01/28/19 Page 24 of 25 Page ID #:24




    1                 c.     Inducing, assisting or abetting any other person or entity in
    2   engaging in or performing any of the activities proscribed in the paragraphs
    3   above; and,
    4                 d.     Engaging in any further infringement.
    5           As to the Sixth Claim for Relief:
    6           1.    For actual and compensatory damages in an amount according to
    7   proof at the time of trial;
    8           2.    For interest on general damages at the rate of 10% per annum in an
    9   amount according to proof at the time of trial;
   10           3.    For an order to recall, impound and destroy all goods, advertising or
   11   other items infringing the Plaintiff’s marks pursuant to 15 U.S.C. § 1118, or
   12   otherwise; and,
   13           4.    For the issuance of a preliminary and permanent injunction that
   14   enjoins Defendants Refuge Recovery House, Refuge Recovery Services, and
   15   Refuge Recovery Retreats, including all partners, offices, agents, servants,
   16   employees, attorneys, subsidiaries and successors-in-interest from:
   17                 a.     Using Plaintiff’s REFUGE RECOVERY marks or any mark
   18   that is confusingly similar to Plaintiff’s, whether alone or in combination with any
   19   other words or symbols;
   20                 b.     Advertising, selling, listing, promoting, displaying, offering
   21   for sale or shipping, or taking any steps to advertise, sell, list, promote, display,
   22   offer for sale or ship, any product or service with the REFUGE RECOVERY
   23   mark;
   24                 c.     Inducing, assisting or abetting any other person or entity in
   25   engaging in or performing any of the activities proscribed in the paragraphs
   26   above; and,
   27                 d.     Engaging in any further infringement.
   28   ///

                                                 24
                                              COMPLAINT
Case 2:19-cv-00635-MWF-MAA Document 1 Filed 01/28/19 Page 25 of 25 Page ID #:25
